--------------------------------------------------------------------------------

Exhibit 10.4



Execution Version


CONTINGENT VALUE RIGHTS AGREEMENT
 
THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of November 5, 2020 (this
“Agreement”), is entered into by and among Rexahn Pharmaceuticals, Inc., a
Delaware corporation (“Parent”), Shareholder Representative Services LLC, a
Colorado limited liability company, solely in its capacity as representative of
the Holders (the “CVR Representative”), and Olde Monmouth Stock Transfer Co.,
Inc., as Rights Agent.
 
RECITALS
 
WHEREAS, Parent, Razor Merger Sub, Inc., a Delaware corporation (“Merger Sub”),
and Ocuphire Pharma, Inc., a Delaware corporation (the “Company”), have entered
into an Agreement and Plan of Merger and Reorganization, dated as of June 17,
2020 and amended on June 29, 2020 (as it may be further amended or supplemented
from time to time pursuant to the terms thereof, the “Merger Agreement”),
pursuant to which Merger Sub will merge with and into the Company, with the
Company surviving the Merger as a subsidiary of Parent; and
 
WHEREAS, pursuant to the Merger Agreement, Parent has agreed to provide to the
holders of record of Parent’s common stock, par value $0.0001 per share (“Parent
Common Stock”), immediately prior to the Effective Time, the right to receive
certain contingent cash payments, on the terms and subject to the conditions
hereinafter described.
 
NOW, THEREFORE, in consideration of the foregoing and the consummation of the
transactions referred to above, Parent, the CVR Representative and Rights Agent
agree, for the proportionate benefit of all Holders (as hereinafter defined), as
follows:
 
1.
DEFINITIONS; CERTAIN RULES OF CONSTRUCTION

 
1.1        Definitions. Capitalized terms used but not otherwise defined herein
will have the meanings ascribed to them in the Merger Agreement, unless
expressly set forth otherwise herein. As used in this Agreement, the following
terms will have the following meanings:
 
“Acquiror” has the meaning set forth in Section 7.3(a).
 
“Acquisition” has the meaning set forth in Section 7.3(a).
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of more than fifty percent (50%) of the voting
securities entitled to vote for directors (or similar officials) of a Person or
the possession, by contract or otherwise, of the authority to direct the
management and policies of a Person.
 
“Agreement” has the meaning set forth in the Preamble.
 

--------------------------------------------------------------------------------

“Aggregate CVR Payment Amount” means, for each CVR Payment Period, an amount
equal to the sum of the BioSense Payment Amount, the HaiChang Payment Amount,
and the Parent IP Payment Amount.
 
“Assignee” has the meaning set forth in Section 7.3(a).
 
“BioSense” means BioSense Global LLC or its successor or any of their respective
Affiliates.
 
“BioSense Agreement” means that certain License and Assignment Agreement, dated
as of February 25, 2019, by and between BioSense and Parent, as amended by
Amendment No. 1, dated August 24, 2019, and as further amended by Amendment No.
2, dated March 10, 2020.
 
“BioSense Payment Amount” means, for each CVR Payment Period, an amount equal to
ninety percent (90%) of all payments received, without duplication, by Parent or
one or more of Parent’s Affiliates during such CVR Payment Period from or on
behalf of BioSense pursuant to Article 6 of the BioSense Agreement, or otherwise
on account of the fees, payments or royalties payable by BioSense under such
Article 6 of the BioSense Agreement minus the amount of any fees, costs or
expenses paid by Parent and its Affiliates during such CVR Payment Period
related to the performance of Parent’s obligations under the BioSense Agreement
or incurred by Parent and its Affiliates in connection with enforcing Parent’s
rights under the BioSense Agreement, including, without limitation, Parent’s
compliance with Section 4.3 below.
 
“Board of Directors” means the board of directors of Parent.
 
“Board Resolution” means a copy of a resolution certified by the secretary or an
assistant secretary of Parent to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Rights Agent.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York, New York are authorized or obligated by Law to be closed.
 
“Company” has the meaning set forth in the Recitals.
 
“CVR Payment” has the meaning set forth in Section 2.4(c).
 
“CVR Payment Amount” means, with respect to each CVR Payment Period and each
Holder, an amount equal to the Aggregate CVR Payment Amount divided by the total
number of CVRs and then multiplied by the total number of CVRs held by such
Holder as reflected on the CVR Register (rounded down to the nearest whole
cent).
 
“CVR Payment Period” means each calendar quarter during the CVR Term, with the
first CVR Payment Period commencing on the date hereof and ending on December
31, 2020.
 
“CVR Payment Statement” means, for a given CVR Payment Period, a written
statement of Parent, setting forth in reasonable detail, (a) the Aggregate CVR
Payment Amount for such CVR Payment Period, (b) a description of the total
amounts received during such CVR Payment Period from each of the BioSense
Agreement, the HaiChang Agreement and a Parent IP Deal, as applicable, (c) a
delineation and calculation of the Permitted Parent IP Deductions applicable to
a Parent IP Deal during such CVR Payment Period, and (d) to the extent that any
Aggregate CVR Payment Amount or Permitted Parent IP Deduction is recorded in any
currency other than United States dollars during such CVR Payment Period, the
exchange rates used for conversion of such currency into United States dollars.
 
2

--------------------------------------------------------------------------------

“CVR Register” has the meaning set forth in Section 2.3(b).
 
“CVR Representative” means the CVR Representative named in the Preamble or any
direct or indirect successor CVR Representative designated in accordance with
Section 6.3.
 
“CVR Shortfall” has the meaning set forth in Section 4.5(b).
 
“CVR Term” means the period beginning on the date hereof and ending fifteen (15)
years thereafter.
 
“CVRs” means the rights of Holders to receive contingent cash payments pursuant
to the Merger Agreement and this Agreement.
 
“DTC” means The Depository Trust Company or any successor thereto.
 
“Funds” has the meaning set forth in Section 7.9.
 
“Governmental Entity” means any foreign or domestic arbitrator, court, nation,
government, any state or other political subdivision thereof and an entity
exercising executive, legislative, judicial regulatory or administrative
functions of, or pertaining to, government.
 
“HaiChang” means Zhejiang HaiChang Biotechnology Co., Ltd. or its successor or
any of their respective Affiliates.
 
“HaiChang Agreement” means that certain Exclusive License Agreement, dated as of
February 8, 2020, by and between HaiChang and Parent.
 
“HaiChang Payment Amount” means, for each CVR Payment Period, an amount equal to
ninety percent (90%) of all payments received, without duplication, by Parent or
one or more of Parent’s Affiliates during such CVR Payment Period from or on
behalf of HaiChang pursuant to Article 4 of the HaiChang Agreement, or otherwise
on account of the fees, payments or royalties payable by HaiChang under such
Article 4 of the HaiChang Agreement minus the amount of any fees, costs or
expenses paid by Parent and its Affiliates during such CVR Payment Period
related to the performance of Parent’s obligations under the HaiChang Agreement
or incurred by Parent and its Affiliates in connection with enforcing Parent’s
rights under the HaiChang Agreement, without limitation, Parent’s compliance
with Section 4.3 below.
 
“Holder” means a Person in whose name a CVR is registered in the CVR Register at
the applicable time.
 
3

--------------------------------------------------------------------------------

“Independent Accountant” means an independent certified public accounting firm
of nationally recognized standing designated either (a) jointly by the CVR
Representative and Parent, or (b) if the CVR Representative and Parent fail to
make a designation, jointly by an independent public accounting firm selected by
Parent and an independent public accounting firm selected by the CVR
Representative.
 
“License Agreements” means the BioSense Agreement and the HaiChang Agreement.
 
“Merger Agreement” has the meaning set forth in the Recitals.
 
“Merger Sub” has the meaning set forth in the Recitals.
 
“Officer’s Certificate” means a certificate signed by the chief executive
officer, president, chief financial officer, any vice president, the controller,
the treasurer or the secretary, in each case of Parent, in his or her capacity
as such an officer, and delivered to the Rights Agent.
 
“Parent” has the meaning set forth in the Preamble.
 
“Parent Common Stock” has the meaning set forth in the Recitals.
 
“Parent IP” means any and all Parent IP listed on Schedule A hereto.
 
“Parent IP Deal” means any transaction (a) that is entered into during the
period beginning on the date hereof and ending ten (10) years thereafter and (b)
pursuant to which Parent or its Affiliate grants, sells or otherwise transfers
to a Third Party any rights to the Parent IP or any rights to research, develop
or commercialize the Parent IP, including a license, option, or sale of assets
with respect to the Parent IP. For clarity, the sale of all or substantially all
of Parent’s or an Affiliate’s stock or assets (to the extent such asset sale
includes assets unrelated to the Parent IP), or a merger, acquisition or similar
transaction shall not be deemed a Parent IP Deal.
 
“Parent IP Payment Amount” means, for each CVR Payment Period, an amount equal
to seventy five percent (75%) of the following amounts: (a) all cash
consideration paid by a Third Party to Parent or its Affiliates during the
applicable CVR Payment Period in connection with any Parent IP Deal, plus (b)
with respect to any non-cash consideration received by Parent or its Affiliates
from a Third Party during the applicable CVR Payment Period in connection with
any Parent IP Deal, all amounts received by Parent and its Affiliates for such
non-cash consideration at the time such non-cash consideration is monetized by
the Parent or its Affiliates (which amounts will be subject to payment to the
Rights Agent when such non-cash consideration is monetized and such amounts are
received by Parent or any of its Affiliates), minus any Permitted Parent IP
Deductions during such CVR Payment Period. If a Parent IP Deal also involves
assets that are not related to Parent IP but are related to other proprietary
technology, products or assets of Parent or its Affiliates, then the total
consideration will be allocated between all such technology, products and
assets, and only that consideration allocated to the Parent IP will be included
in the Parent IP Payment Amount.
 
4

--------------------------------------------------------------------------------

“Permitted Parent IP Deductions” means, with respect to each CVR Payment Period,
and without duplication, the sum of: (a) all fees, milestones, royalties and
other payments paid by Parent and its Affiliates during such CVR Payment Period
to any Third Party licensor in consideration for a license to such Third Party’s
patents that would be infringed, absent such license, by the practice of such
Parent IP, plus (b) all patent prosecution and maintenance costs, and drug
product storage costs, paid by Parent and its Affiliates during such CVR Payment
Period with respect to the Parent IP that are not otherwise reimbursed or
reimbursable, plus (c) all out-of-pocket transaction costs incurred by Parent
and its Affiliates to Third Parties during such CVR Payment Period for the
negotiation, entry into and closing of a Parent IP Deal, including any broker
fees, finder’s fees, advisory fees, accountant or attorney’s fees.
 
“Permitted Transfer” means a transfer of CVRs (a) on death of a Holder by will
or intestacy; (b) by instrument to an inter vivos or testamentary trust in which
the CVRs are to be passed to beneficiaries upon the death of the trustee; (c)
pursuant to a court order; (d) made by operation of law (including a
consolidation or merger) or without consideration in connection with the
dissolution, liquidation or termination of any corporation, limited liability
company, partnership or other entity; (e) in the case of CVRs held in book-entry
or other similar nominee form, from a nominee to a beneficial owner (through an
intermediary if applicable) or from a nominee to another nominee for the same
beneficial owner, to the extent allowable by the Rights Agent; (f) or a transfer
from a participant’s account in a tax-qualified employee benefit plan to the
participant or to such participant’s account in a different tax-qualified
employee benefit plan or to a tax-qualified individual retirement account for
the benefit of such participant; or (g) to Parent for any or no consideration.
 
“Person” means any natural person, corporation, limited liability company,
trust, unincorporated association, partnership, joint venture or other entity.
 
“Record Time” has the meaning set forth in Section 2.3(e).
 
“Rights Agent” means the Rights Agent named in the Preamble, until a successor
Rights Agent will have become such pursuant to the applicable provisions of this
Agreement, and thereafter “Rights Agent” will mean such successor Rights Agent.
 
“Third Party” means any Person other than Parent, Rights Agent or their
respective Affiliates.
 
1.2          Rules of Construction. Except as otherwise explicitly specified to
the contrary, (a) references to a Section means a Section of this Agreement
unless another agreement is specified, (b) the word “including” (in its various
forms) means “including without limitation,” (c) references to a particular
statute or regulation include all rules and regulations thereunder and any
predecessor or successor statute, rules or regulation, in each case as amended
or otherwise modified from time to time, (d) words in the singular or plural
form include the plural and singular form, respectively, (e) references to a
particular Person include such Person’s successors and assigns to the extent not
prohibited by this Agreement and (f) all references to dollars or “$” refer to
United States dollars. For clarity, the parties agree that the phrase
“materially adverse” when used in this Agreement with respect to the Holders
includes any amendment or other action, as applicable, that does or would be
reasonably expected to reduce, eliminate, or materially delay (y) any payment to
the Holders under this Agreement, or (z) any payment to Parent or its successor
or their Affiliates under the BioSense Agreement or HaiChang Agreement that
would otherwise be included in the Aggregate CVR Payment Amount.
 
5

--------------------------------------------------------------------------------

2.
CONTINGENT VALUE RIGHTS

 
2.1          CVRs; Appointment of Rights Agent.
 
(a)         Each Holder is entitled to one CVR for each share of Parent Common
Stock held by such Holder as of the Record Time. The CVRs represent the rights
of Holders to receive contingent cash payments pursuant to the Merger Agreement
and this Agreement. The initial Holders will be the holders of Parent Common
Stock as of immediately prior to the Effective Time.
 
(b)          Parent hereby appoints the Rights Agent to act as rights agent for
Parent as contemplated hereby in accordance with the express terms and
conditions set forth in this Agreement (and no implied terms or conditions), and
the Rights Agent hereby accepts such appointment.
 
2.2         Nontransferable. The CVRs shall not be sold, assigned, transferred,
pledged, encumbered or in any other manner transferred or disposed of, in whole
or in part, other than through a Permitted Transfer.
 
2.3          No Certificate; Registration; Registration of Transfer; Change of
Address.
 
(a)          The CVRs will not be evidenced by a certificate or other
instrument.
 
(b)         The Rights Agent will create and keep a register (the “CVR
Register”) for the purpose of registering CVRs and transfers of CVRs as
permitted herein. The CVR Register will be created, and CVRs will be
distributed, pursuant to written instructions to the Rights Agent from Parent.
The CVR Register will initially show one position for Cede & Co. representing
all the shares of Parent Common Stock held by DTC on behalf of the street name
holders of the shares of Parent Common Stock held by such holders as of
immediately prior to the Effective Time. The Rights Agent will have no
responsibility whatsoever directly to the street name holders with respect to
transfers of CVRs unless and until such CVRs are transferred into the name of
such street name holders in accordance with Section 2.2 of this Agreement. With
respect to any payments to be made under Section 2.4(c) below, the Rights Agent
will accomplish the payment to any former street name holders of shares of
Parent Common Stock by sending one lump payment to DTC. The Rights Agent will
have no responsibilities whatsoever with regard to the distribution of payments
by DTC to such street name holders.
 
(c)         Subject to the restrictions on transferability set forth in Section
2.2, every request made to transfer a CVR must be in writing and accompanied by
a written instrument of transfer in form reasonably satisfactory to the Rights
Agent, duly executed by the Holder thereof or the Holder’s attorney duly
authorized in writing, personal representative or survivor and setting forth in
reasonable detail the circumstances relating to the transfer. Upon receipt of
such written notice, the Rights Agent will, subject to its reasonable
determination that the transfer instrument is in proper form and the transfer
otherwise complies with the other terms and conditions of this Agreement
(including the provisions of Section 2.2), register the transfer of the CVRs in
the CVR Register. No service charge shall be made for any registration of
transfer of a CVR, but Parent and Rights Agent may require payment of a sum
sufficient to cover any stamp or other tax or governmental charge that is
imposed in connection with any such registration of transfer. The Rights Agent
shall have no duty or obligation to take any action under any section of this
Agreement that requires the payment by a Holder of applicable taxes or charges
unless and until the Rights Agent is satisfied that all such taxes or charges
have been paid or will be paid. All duly transferred CVRs registered in the CVR
Register will be the valid obligations of Parent and will entitle the transferee
to the same benefits and rights under this Agreement as those held immediately
prior to the transfer by the transferor. No transfer of a CVR will be valid
until registered in the CVR Register.
 
6

--------------------------------------------------------------------------------

(d)         A Holder may make a written request to the Rights Agent to change
such Holder’s address of record in the CVR Register. The written request must be
duly executed by the Holder. Upon receipt of such written notice, the Rights
Agent will promptly record the change of address in the CVR Register.
 
(e)         Parent will provide written instructions to the Rights Agent for the
distribution of CVRs to holders of Parent Common Stock as of immediately prior
to the Effective Time (the “Record Time”). Subject to the terms and conditions
of this Agreement and Parent’s prompt confirmation of the Effective Time, the
Rights Agent shall effect the distribution of the CVRs, less any applicable tax
withholding, to each holder of Parent Common Stock as of the Record Time by the
mailing of a statement of holding reflecting such CVRs.
 
2.4          Payment Procedures.
 
(a)         Within thirty (30) days after the end of each CVR Payment Period
during the CVR Term, Parent shall deliver to the CVR Representative and Rights
Agent a CVR Payment Statement for such CVR Payment Period. Concurrent with the
delivery of each CVR Payment Statement, Parent shall provide the CVR
Representative with reasonable documentation to support its calculation of the
Aggregate CVR Payment Amount (including any allocations applied when calculating
the Parent IP Payment Amount component thereof and including its determination
of the applicable fair market value(s)) and pay the Rights Agent in U.S. dollars
an amount equal to the Aggregate CVR Payment Amount (if any) with respect to the
applicable CVR Payment Period. For clarity, to the extent that any non-cash
consideration in the Parent IP Payment Amount is monetized after the end of the
CVR Term, Parent will include a description of such non-cash consideration in
the CVR Payment Statement for the CVR Payment Period in which it is received,
and will make the applicable payment to the Rights Agent upon monetization of
such non-cash consideration (regardless of whether such monetization occurs
after the end of the CVR Term). The CVR Payment Statements shall reflect any
Representative Losses payable to the CVR Representative, and the CVR Payment
Statement for the first CVR Payment Period shall include the payment of $60,000
to the CVR Representative, in any case, deducted from the CVR Payment payable to
the Holders on a pro rata basis.
 
(b)         All payments by Parent to the Rights Agent under this Agreement
shall be made in U.S. dollars. The rate of exchange to be used in computing the
amount of currency equivalent in U.S. dollars shall be made at the average of
the closing exchange rates reported in The Wall Street Journal (U.S., Eastern
Edition) for the ten (10) Business Days preceding the date of the CVR Payment
Statement.
 
7

--------------------------------------------------------------------------------

(c)         The Rights Agent will promptly, and in any event within ten (10)
Business Days after receipt of a CVR Payment Statement under Section 2.4(a),
send each Holder at its address set forth on the CVR Register a copy of such
statement. If the Rights Agent also receives any payment under Section 2.4(a)
(each, a “CVR Payment”), then within ten (10) Business Days after the receipt of
each CVR Payment, the Rights Agent will also pay to each Holder, by check mailed
to the address of each Holder as reflected in the CVR Register as of the close
of business on the date of the receipt of the CVR Payment Statement, such
Holder’s CVR Payment Amount, and to the extent applicable, pay any
Representative Losses to the CVR Representative. Upon the first CVR Payment to
be made hereunder, the Rights Agent is hereby authorized and directed to pay
$60,000 to the CVR Representative.
 
(d)         Parent and the Rights Agent shall be entitled to deduct and withhold
from any CVR Payment Amount otherwise payable or otherwise deliverable pursuant
to this Agreement, in each case directly or through an authorized payroll agent,
such amounts as are reasonably determined to be required to be deducted or
withheld therefrom under the Code or any other provision of any applicable
federal, state, local or non-U.S. Tax Law. To the extent such amounts are so
deducted or withheld and paid over or deposited with the relevant Tax authority,
such amounts shall be treated for all purposes under this Agreement as having
been paid to the Holder(s) to whom such amounts would otherwise have been paid
or delivered. Prior to making any such Tax withholdings or causing any such Tax
withholdings to be made with respect to any Holder, the Rights Agent shall, to
the extent practicable, provide notice to the Holder of such potential
withholding and a reasonable opportunity for the Holder to provide any necessary
Tax forms (including an IRS Form W-9 or an applicable IRS Form W-8) in order to
avoid or reduce such withholding amounts; provided that the time period for
payment of a CVR Payment Amount by the Rights Agent set forth in Sections 2.4(c)
shall be extended by a period equal to any delay caused by the Holder providing
such forms; provided, further, that in no event shall such period be extended
for more than ten (10) Business Days, unless otherwise requested by the Holder
for the purpose of delivering such forms and agreed to by the Rights Agent.
 
(e)        Any portion of any CVR Payment that remains undistributed to the
Holders six months after the CVR Payment is received by the Rights Agent from
the Parent, provided that the Rights Agent has fully complied with Section
2.4(c), will be delivered by the Rights Agent to Parent, upon demand, and any
Holder will thereafter look only to Parent for payment of its share of such
returned CVR Payment, without interest.
 
(f)        Neither Parent nor the Rights Agent will be liable to any person in
respect of any CVR Payment Amount delivered to a public official pursuant to any
applicable abandoned property, escheat or similar Law. If, despite Parent’s
and/or the Rights Agent’s reasonable best efforts to deliver a CVR Payment
Amount to the applicable Holder, such CVR Payment Amount has not been paid
immediately prior to the date on which such CVR Payment Amount would otherwise
escheat to or become the property of any Governmental Entity, any such CVR
Payment Amount will, to the extent permitted by applicable Law, become the
property of Parent, free and clear of all claims or interest of any person
previously entitled thereto. In addition to and not in limitation of any other
indemnity obligation herein, Parent agrees to indemnify and hold harmless Rights
Agent with respect to any liability, penalty, cost or expense Rights Agent may
incur or be subject to in connection with transferring such property to Parent.
 
8

--------------------------------------------------------------------------------

2.5          No Voting, Dividends or Interest; No Equity or Ownership Interest
in Parent.
 
(a)          The CVRs will not have any voting or dividend rights, and interest
will not accrue on any amounts payable on the CVRs to any Holder.
 
(b)          The CVRs will not represent any equity or ownership interest in
Parent or in any constituent company to the Merger.
 
(c)          Each Holder acknowledges and agrees to the appointment and
authority of the CVR Representative to act as the exclusive representative,
agent and attorney-in-fact of such Holder and all Holders as set forth in this
Agreement. Each Holder agrees that such Holder will not challenge or contest any
action, inaction, determination or decision of the CVR Representative or the
authority or power of the CVR Representative and will not threaten, bring,
commence, institute, maintain, prosecute or voluntarily aid any action, which
challenges the validity of or seeks to enjoin the operation of any provision of
this Agreement, including, without limitation, the provisions related to the
authority of the CVR Representative to act on behalf of such Holder and all
Holders as set forth in this Agreement.
 
2.6         Ability to Abandon CVR. A Holder may at any time, at such Holder’s
option, abandon all of such Holder’s remaining rights in a CVR by transferring
such CVR to Parent without consideration therefor. Nothing in this Agreement is
intended to prohibit Parent from offering to acquire CVRs for consideration in
its sole discretion.
 
3.
THE RIGHTS AGENT

 
3.1         Certain Duties and Responsibilities. The Rights Agent will not have
any liability for any actions taken or not taken in connection with this
Agreement, except to the extent of its willful misconduct, bad faith or gross
negligence.
 
3.2         Certain Rights of Rights Agent. The Rights Agent undertakes to
perform such duties and only such duties as are specifically set forth in this
Agreement, and no implied covenants or obligations will be read into this
Agreement against the Rights Agent. In addition:
 
(a)          the Rights Agent may rely and will be protected by Parent in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order or other
paper or document believed by it in good faith to be genuine and to have been
signed or presented by the proper party or parties;
 
(b)          whenever the Rights Agent will deem it desirable that a matter be
proved or established prior to taking, suffering or omitting any action
hereunder, the Rights Agent may, in the absence of bad faith, gross negligence
or willful misconduct on its part, request and rely upon an Officer’s
Certificate with respect to such matter;
 
(c)        the Rights Agent may engage and consult with counsel of its selection
and the written advice of such counsel or any opinion of counsel will be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon;
 
9

--------------------------------------------------------------------------------

(d)          the permissive rights of the Rights Agent to do things enumerated
in this Agreement will not be construed as a duty;
 
(e)          the Rights Agent will not be required to give any note or surety in
respect of the execution of such powers or otherwise in respect of the premises;
 
(f)          Parent agrees to indemnify Rights Agent for, and hold Rights Agent
harmless against, any loss, liability, claim, demands, suits or expense arising
out of or in connection with Rights Agent’s duties under this Agreement,
including the costs and expenses of defending Rights Agent against any claims,
charges, demands, suits or loss, unless such loss has been determined by a court
of competent jurisdiction to be a result of Rights Agent’s gross negligence, bad
faith or willful or intentional misconduct; and
 
(g)         Parent agrees (i) to pay the fees and expenses of the Rights Agent
in connection with this Agreement as agreed upon in writing by Rights Agent and
Parent on or prior to the date hereof, and (ii) to reimburse the Rights Agent
for all taxes and governmental charges, reasonable expenses and other charges of
any kind and nature incurred by the Rights Agent in the execution of this
Agreement (other than taxes imposed on or measured by the Rights Agent’s net
income and franchise or similar taxes imposed on it (in lieu of net income
taxes)). The Rights Agent will also be entitled to reimbursement from Parent for
all reasonable and necessary out-of-pocket expenses paid or incurred by it in
connection with the administration by the Rights Agent of its duties hereunder.
 
3.3          Resignation and Removal; Appointment of Successor.
 
(a)          The Rights Agent may resign at any time by giving written notice
thereof to Parent and the CVR Representative specifying a date when such
resignation will take effect, which notice will be sent at least sixty (60) days
prior to the date so specified. Parent has the right to remove the Rights Agent
at any time by a Board Resolution specifying a date when such removal will take
effect. Notice of such removal will be given by Parent to the Rights Agent,
which notice will be sent at least sixty (60) days prior to the date so
specified.
 
(b)        If the Rights Agent provides notice of its intent to resign, is
removed or becomes incapable of acting, Parent, by a Board Resolution, will as
soon as is reasonably possible appoint a qualified successor Rights Agent who,
unless otherwise consented to in writing by the CVR Representative, shall be a
stock transfer agent or national reputation or the corporate trust department of
a commercial bank. The successor Rights Agent so appointed will, forthwith upon
its acceptance of such appointment in accordance with Section 3.4, become the
successor Rights Agent.
 
(c)         Parent will give notice to each Holder of each resignation and each
removal of a Rights Agent and each appointment of a successor Rights Agent by
mailing written notice of such event by first-class mail to the Holders as their
names and addresses appear in the CVR Register. Each notice will include the
name and address of the successor Rights Agent. If Parent fails to send such
notice within ten (10) Business Days after acceptance of appointment by a
successor Rights Agent, the successor Rights Agent will cause the notice to be
mailed at the expense of Parent.
 
10

--------------------------------------------------------------------------------

3.4        Acceptance of Appointment by Successor. Every successor Rights Agent
appointed hereunder will execute, acknowledge and deliver to Parent and to the
retiring Rights Agent an instrument accepting such appointment and a counterpart
of this Agreement, and thereupon such successor Rights Agent, without any
further act, deed or conveyance, will become vested with all the rights, powers,
trusts and duties of the retiring Rights Agent. On request of Parent or the
successor Rights Agent, the retiring Rights Agent will execute and deliver an
instrument transferring to the successor Rights Agent all the rights (except
such rights of the predecessor Rights Agent which survive pursuant to Section
3.3 of this Agreement), powers and trusts of the retiring Rights Agent.
 
4.
COVENANTS

 
4.1         List of Holders. Parent will furnish or cause to be furnished to the
Rights Agent in such form as Parent receives from Parent’s transfer agent (or
other agent performing similar services for Parent), the names and addresses of
the Holders within ten (10) Business Days of the Effective Time.
 
4.2          Payment of CVR Payment Amounts. If any CVR Payment is due under
Section 2.4(a), Parent will deposit the CVR Payment with the Rights Agent for
payment to the Holders in accordance with Section 2.4(c).
 
4.3         License Agreements. Without the prior written consent of Holders of
not less than a majority of the then-outstanding CVRs, neither Parent nor any of
its Affiliates shall (i) amend, restate, supplement, terminate or otherwise
modify either of the License Agreements in a manner materially adversely
affecting the Holders’ rights under this Agreement, (ii) take any action or fail
to take any action, including by waiving any right or failing to enforce any
right under either of the License Agreements, in a manner materially adversely
affecting the Holders’ rights under this Agreement or (iii) permit or agree to
any of the foregoing. Without limiting the foregoing, Parent and its Affiliates
shall pursue their rights under each of the License Agreements in good faith,
and not take any action intended to avoid, reduce, or materially delay any
payment to the Holders hereunder.  Notwithstanding the foregoing, nothing in
this Agreement shall require Parent or any of its Affiliates to take any action
outside of the terms and conditions set forth in the License Agreements,
including, without limitation, the prosecution or maintenance of any
intellectual property rights that may revert back to Parent or its Affiliates
under the terms of the License Agreements.
 
4.4          Records. Parent shall, and shall cause its Affiliates to, keep
true, complete and accurate records in sufficient detail to enable the Holders
and their consultants or professional advisors to confirm (a) whether any
payments related to either License Agreement giving rise to any CVR Payment
Amounts have been received by Parent or its successors or Affiliates and (b) the
applicable CVR Payment Amount payable to each Holder hereunder in accordance
with the terms specified in this Agreement.
 
11

--------------------------------------------------------------------------------

4.5          Audit Rights.
 
(a)          Upon the written request of the CVR Representative provided to
Parent not less than forty-five (45) days in advance (such request not to be
made more than four times in any twelve (12) month period), Parent shall permit,
and shall cause its Affiliates to permit, the Independent Accountant to have
access during normal business hours to such of the records of Parent or its
Affiliates as may be reasonably necessary to determine the accuracy of the
Aggregate CVR Payment Amount reported by Parent. Parent shall, and shall cause
its Affiliates to, furnish to the Independent Accountant such access, work
papers and other documents and information reasonably necessary for the
Independent Accountant to calculate and verify the Aggregate CVR Payment Amount;
provided that Parent may, and may cause its Affiliates to, redact documents and
information not relevant for such calculation pursuant to this Section 4.5. The
Independent Accountant shall disclose to Parent and the CVR Representative any
matters directly related to its findings to the extent reasonably necessary to
verify the Aggregate CVR Payment Amount.
 
(b)         If the Independent Accountant concludes that a CVR Payment that was
properly due was not paid to the Rights Agent, or that any CVR Payment made was
in an amount less than the amount due, Parent shall pay the CVR Payment or
underpayment thereof to the Rights Agent for further distribution to the Holders
(such amount being the “CVR Shortfall”). The CVR Shortfall shall be paid within
ten (10) Business Days after the date the Independent Accountant delivers to
Parent and the CVR Representative the Independent Accountant’s written report.
The decision of the Independent Accountant shall be final, conclusive and
binding on Parent and the Holders, shall be non-appealable and shall not be
subject to further review. The fees charged by the Independent Accountant shall
be paid by Parent.
 
(c)         Each Person seeking to receive information from Parent in connection
with a review pursuant to this Section 4.5 shall enter into, and shall cause its
accounting firm to enter into, a reasonable and mutually satisfactory
confidentiality agreement with Parent or any controlled Affiliate obligating
such party to retain all such information disclosed to such party in confidence
pursuant to such confidentiality agreement.
 
5.
AMENDMENTS

 
5.1          Amendments without Consent of Holders.
 
(a)         Without the consent of any Holders or the CVR Representative,
Parent, when authorized by a Board Resolution, at any time and from time to
time, and the Rights Agent may enter into one or more amendments hereto, solely
to evidence any successor to or permitted assignee of Parent and the assumption
by any such successor or permitted assignee of the covenants of Parent herein as
provided in Section 7.3.
 
(b)          Without the consent of any Holders, Parent, when authorized by a
Board Resolution, and the Rights Agent, in the Rights Agent’s sole and absolute
discretion, at any time and from time to time, may enter into one or more
amendments hereto, solely for any of the following purposes:
 
(i)          to evidence the succession of another Person as a successor Rights
Agent in accordance with Section 3 and the assumption by any successor of the
covenants and obligations of the Rights Agent herein;
 
12

--------------------------------------------------------------------------------

(ii)         to add to the covenants of Parent such further covenants,
restrictions, conditions or provisions as Parent and the Rights Agent consider
to be for the protection of the Holders; provided that, in each case, such
provisions do not adversely affect the interests of the Holders;
 
(iii)        to cure any ambiguity, to correct or supplement any provision
herein that may be defective or inconsistent with any other provision herein, or
to make any other provisions with respect to matters or questions arising under
this Agreement; provided that, in each case, such provisions do not adversely
affect the interests of the Holders;
 
(iv)        as may be necessary or appropriate to ensure that the CVRs are not
subject to registration under the Securities Act or the Exchange Act; provided
that, in each case, such provisions do not adversely affect the interests of the
Holders; or
 
(v)          any other amendments hereto for the purpose of adding, eliminating
or changing any provisions of this Agreement, unless such addition, elimination
or change is adverse to the interests of the Holders or the CVR Representative.
 
(c)         Promptly after the execution by Parent and the Rights Agent of any
amendment pursuant to the provisions of this Section 5.1, Parent will mail (or
cause the Rights Agent to mail) a notice thereof by first class mail to the
Holders at their addresses as they appear on the CVR Register, setting forth in
general terms the substance of such amendment.
 
5.2          Amendments with Consent of Holders.
 
(a)         Subject to Section 5.1 (which amendments pursuant to Section 5.1 may
be made without the consent of the Holders), with the consent of Holders of not
less than a majority of the then-outstanding CVRs, whether evidenced in writing
or taken at a meeting of the Holders, CVR Representative, Parent, when
authorized by a Board Resolution, and the Rights Agent may enter into one or
more amendments hereto for the purpose of adding, eliminating or changing any
provisions of this Agreement, even if such addition, elimination or change is
materially adverse to the interest of the Holders. Parent and the Rights Agent
agree to fully cooperate with the CVR Representative in soliciting and obtaining
the consent of the Holders of not less than a majority of the then-outstanding
CVRs as required hereunder.
 
(b)         Promptly after the execution by Parent, the CVR Representative and
the Rights Agent of any amendment pursuant to the provisions of this Section
5.2, Parent will mail (or cause the Rights Agent to mail) a notice thereof by
first class mail to the Holders at their addresses as they appear on the CVR
Register, setting forth in general terms the substance of such amendment.
 
5.3          Execution of Amendments. In executing any amendment permitted by
this Section 5, the Rights Agent will be entitled to receive, and will be fully
protected in relying upon, an opinion of counsel selected by Parent stating that
the execution of such amendment is authorized or permitted by this Agreement.
The Rights Agent may, but is not obligated to, enter into any such amendment
that affects the Rights Agent’s own rights, privileges, covenants or duties
under this Agreement or otherwise. No supplement or amendment to this Agreement
shall be effective unless duly executed by the Rights Agent.
 
13

--------------------------------------------------------------------------------

5.4          Effect of Amendments. Upon the execution of any amendment under
this Section 5, this Agreement will be modified in accordance therewith, such
amendment will form a part of this Agreement for all purposes and every Holder
will be bound thereby.
 
6.
CVR REPRESENTATIVE

 
6.1         Appointment of CVR Representative. To the extent valid and binding
under applicable Law, the CVR Representative is hereby appointed, authorized and
empowered to be the exclusive representative, agent and attorney-in-fact of each
Holder, with full power of substitution, to make all decisions and
determinations and to act (or not act) and execute, deliver and receive all
agreements, documents, instruments and consents on behalf of and as agent for
each Holder at any time in connection with, and that may be necessary or
appropriate to accomplish the intent and implement the provisions of this
Agreement and to facilitate the consummation of the transactions contemplated
hereby, including without limitation for purposes of (i) negotiating and
settling, on behalf of the Holders, any dispute that arises under this Agreement
after the Effective Time, (ii) confirming the satisfaction of Parent’s
obligations under this Agreement and (iii) negotiating and settling matters with
respect to the amounts to be paid to the Holders pursuant to this Agreement.
 
6.2         Authority. To the extent valid and binding under applicable Law, the
appointment of the CVR Representative by the Holders upon the Effective Time is
coupled with an interest and may not be revoked in whole or in part (including,
without limitation, upon the death or incapacity of any stockholder). Subject to
the prior qualifications, such appointment shall be binding upon the heirs,
executors, administrators, estates, personal representatives, officers,
directors, security holders, successors and assigns of each Holder. To the
extent valid and binding under applicable Law, all decisions of the CVR
Representative shall be final and binding on all Holders. Parent and the Rights
Agent shall be entitled to rely upon, without independent investigation, any
act, notice, instruction or communication from the CVR Representative and any
document executed by the CVR Representative on behalf of any Holder and shall be
fully protected in connection with any action or inaction taken or omitted to be
taken in reliance thereon, absent willful misconduct by Parent or the Rights
Agent (as such willful misconduct is determined by a final, non-appealable
judgment of a court of competent jurisdiction). The CVR Representative shall not
be responsible for any loss suffered by, or liability of any kind to, the
Holders arising out of any act done or omitted by the CVR Representative in
connection with the acceptance or administration of the CVR Representative’s
duties hereunder, unless such act or omission directly resulted from the CVR
Representative’s gross negligence or willful misconduct. In the event of any
losses, liabilities, damages, claims, penalties, fines, forfeitures, actions,
fees, costs and expenses (including the fees and expenses of counsel and experts
and their staffs and all expense of document location, duplication and shipment)
incurred by the CVR Representative (collectively, “Representative Losses”)
arising out of or in connection with the CVR Representative’s execution and
performance of this Agreement and any agreements ancillary hereto, the CVR
Representative will provide Parent and the Rights Agent with a written notice of
such Representative Loss, which will be deducted from the next CVR Payment and
paid by the Rights Agent to the CVR Representative; provided, that in the event
that any such Representative Loss is finally adjudicated to have been directly
caused by the gross negligence or willful misconduct of the CVR Representative,
the CVR Representative will pay the amount of such indemnified Representative
Loss to the extent attributable to such gross negligence or willful misconduct
to the Rights Agent for further distribution to the Holders. In no event will
the CVR Representative be required to advance its own funds on behalf of the
Holders or otherwise. Parent, the Company and the Rights Agent acknowledge and
agree that the CVR Representative has entered into this Agreement solely in such
capacity, and the CVR Representative shall not be responsible for any loss
suffered by, or liability of any kind to, Parent, the Company, the Rights Agent
or any other person except for losses or liabilities arising out of or in
connection with this Agreement and directly caused by the CVR Representative’s
actions.  The exculpation of the CVR Representative set forth in this Section
6.2 shall survive the termination of this Agreement and the resignation or
removal of the CVR Representative.
 
14

--------------------------------------------------------------------------------

6.3         Successor CVR Representative. The CVR Representative may be removed
for any reason or no reason by written consent of Holders of not less than a
majority of the then-outstanding CVRs. The CVR Representative may resign upon
twenty (20) days’ written notice to Parent and the Rights Agent in the event of
circumstances rendering it impracticable for the CVR Representative to continue
to effectively serve, including amendments increasing the CVR Representative’s
responsibilities without its consent or failure to pay amounts due to the CVR
Representative, and upon the effectiveness of such resignation, shall have no
further obligations or liabilities hereunder. In the event that the CVR
Representative becomes unable to perform its responsibilities hereunder or
resigns or is removed from such position, Holders of not less than a majority of
the then-outstanding CVRs shall be authorized to and shall select another
representative to fill such vacancy and such substituted representative shall be
deemed to be the CVR Representative for all purposes of this Agreement. The
newly-appointed CVR Representative shall notify Parent, the Rights Agent and any
other appropriate Person in writing of its appointment, provide evidence that
the Holders of not less than a majority of the then-outstanding CVRs approved
such appointment and provide appropriate contact information for purposes of
this Agreement. Parent and the Rights Agent shall be entitled to rely upon,
without independent investigation, the identity and validity of such
newly-appointed CVR Representative as set forth in such written notice. In the
event that within thirty (30) days after the CVR Representative becomes unable
to perform its responsibilities hereunder or resigns or is removed from such
position, no successor CVR Representative has been so selected, Parent shall
cause the Rights Agent to notify the Person holding the largest quantity of the
outstanding CVRs (and who is not Parent or, to the Rights Agent’s actual
knowledge, any Affiliate of Parent) that such Person is the successor CVR
Representative, and such Person shall be the successor CVR Representative
hereunder. If such Person notifies the Rights Agent in writing that such Person
declines to serve, the Rights Agent shall forthwith notify the Person holding
the next-largest quantity of the outstanding CVRs (and who is not Parent or, to
the Rights Agent’s actual knowledge, any Affiliate of Parent) that such
next-largest-quantity Person is the successor CVR Representative, and such
next-largest-quantity Person shall be the successor CVR Representative
hereunder. (And so on, to the extent as may be necessary.) The Holders are
intended third party beneficiaries of this Section 6.3. If a successor CVR
Representative is not appointed pursuant to the preceding procedure within sixty
(60) days after the CVR Representative becomes unable to perform its
responsibilities hereunder or resigns or is removed from such position, Parent
shall appoint a successor CVR Representative.
 
6.4         Termination of Duties and Obligations. The CVR Representative’s
duties and obligations under this Agreement shall survive until no CVRs remain
outstanding or until this Agreement expires or is terminated pursuant to Section
7.7, whichever is earlier.
 
15

--------------------------------------------------------------------------------

7.
OTHER PROVISIONS OF GENERAL APPLICATION

 
7.1          Notices to Rights Agent, Parent and CVR Representative. Any notice
or other communication required or permitted hereunder shall be in writing and
shall be deemed given when delivered in person, by overnight courier or by
electronic mail, or two (2) Business Days after being sent by registered or
certified mail (postage prepaid, return receipt requested), as follows:
 
If to the Rights Agent, to it at:



 
Olde Monmouth Stock Transfer Co., Inc.
 
Telephone:
(732) 872-2727, Ext. 101
 
Email:
matt@oldemonmouth.com
 
Attention:
Matthew J. Troster, President
     
If to Parent, to it at:
     
Rexahn Pharmaceuticals, Inc.
 
37000 Grand River Ave, Suite 120
 
Farmington Hills, MI 48335
 
Telephone:
(248) 681-9815
 
Email:
msooch@ocuphire.com
 
Attention:
Mina Sooch
       
with a copy to:
       
Honigman LLP
 
650 Trade Centre Way
 
Suite 200
 
Kalamazoo, MI 49002-0402
 
Attention: Phillip D. Torrence
 
Email: ptorrence@honigman.com
     
If to the CVR Representative, to it at:
     
Shareholder Representative Services LLC
 
950 17th Street, Suite 1400
 
Denver, CO 80202
 
Telephone:
(303) 648-4085
 
Email:
deals@srsacquiom.com
 
Attention:
Managing Director
     
with a copy to:
       
Hogan Lovells US LLP
 
100 International Drive, Suite 2000
 
Baltimore, MD 21202
 
Attention: Asher M. Rubin; William I. Intner
 
Email: asher.rubin@hoganlovells.com; william.intner@hoganlovells.com



The Rights Agent, Parent or CVR Representative may specify a different address,
email address by giving notice to each other in accordance with this Section 7.1
and to the Holders in accordance with Section 7.2.


16

--------------------------------------------------------------------------------


7.2        Notice to Holders. Where this Agreement provides for notice to
Holders, such notice will be sufficiently given (unless otherwise herein
expressly provided) if in writing and mailed, first-class postage prepaid, to
each Holder affected by such event, at the Holder’s address as it appears in the
CVR Register, not later than the latest date, and not earlier than the earliest
date, if any, prescribed for the giving of such notice. In any case where notice
to Holders is given by mail, neither the failure to mail such notice, nor any
defect in any notice so mailed, to any particular Holder will affect the
sufficiency of such notice with respect to other Holders.
 
7.3          Parent Successors and Assigns.
 
(a)         Parent may not assign this Agreement without the prior written
consent of the CVR Representative, provided that (i) Parent may assign, in its
sole discretion and without the consent of any other party, any or all of its
rights, interests and obligations hereunder to one or more direct or indirect
wholly-owned subsidiaries of Parent for so long as they remain wholly owned
subsidiaries of Parent (each, an “Assignee”); provided that the Assignee agrees
to assume and be bound by all of the terms of this Agreement; provided, however,
that in connection with any assignment to an Assignee, Parent shall, and shall
agree to, remain liable for the performance by such Assignee of all obligations
of Parent hereunder, with such Assignee substituted for Parent under this
Agreement, and (ii) Parent may assign this Agreement in its entirety without the
consent of any other party to its successor in interest in connection with the
sale of all or substantially all of its assets or of its stock, or in connection
with a merger, acquisition or similar transaction (such successor in interest,
the “Acquiror”, and such transaction, the “Acquisition”). This Agreement will be
binding upon, inure to the benefit of and be enforceable by Parent’s successors,
acquirers and each Assignee. Each reference to “Parent” in this Agreement shall
be deemed to include Parent’s successors, acquirers and all Assignees. Each of
Parent’s successors, acquirers and assigns shall expressly assume by an
instrument supplemental hereto, executed and delivered to the Rights Agent, the
due and punctual payment of the CVR Payments and the due and punctual
performance and observance of all of the covenants and obligations of this
Agreement to be performed or observed by Parent.
 
(b)         Any Person into which the Rights Agent or any successor Rights Agent
may be merged or with which it may be consolidated, or any Person resulting from
any merger or consolidation to which the Rights Agent or any successor Rights
Agent shall be a party, or any Person succeeding to the stock transfer or other
shareholder services business of the Rights Agent or any successor Rights Agent,
shall be the successor to the Rights Agent under this Agreement without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, provided that such Person would be eligible for appointment as a
successor Rights Agent under the provisions of the Agreement. The purchase of
all or substantially all of the Rights Agent’s assets employed in the
performance of transfer agent activities shall be deemed a merger or
consolidation for purposes of this Section 7.3(b).
 
17

--------------------------------------------------------------------------------

7.4         Benefits of Agreement. Parent and the Rights Agent hereby agree that
the respective covenants and agreements set forth herein are intended to be for
the benefit of, and shall be enforceable by, the CVR Representative (on behalf
of itself and the Holders) and the Holders, acting by the written consent of
Holders of not less than a majority of the then-outstanding CVRs, all of whom
are intended third-party beneficiaries hereof. Nothing in this Agreement,
express or implied, will give to any Person (other than the Rights Agent,
Parent, Parent’s successors and permitted assignees, and the Holders and their
respective successors and permitted assignees) any benefit or any legal or
equitable right, remedy or claim under this Agreement or under any covenant or
provision herein contained, all such covenants and provisions being for the sole
benefit of the Rights Agent, Parent, Parent’s successors and permitted
assignees, and the Holders and their respective successors and permitted
assignees. The rights of Holders are limited to those expressly provided in this
Agreement and the Merger Agreement.  Notwithstanding anything to the contrary
contained herein, any Holder may agree to renounce, in whole or in part, such
Holder’s rights under this Agreement by written notice to the Rights Agent and
Parent, which notice, if given, shall be irrevocable.  In such event, such
Holder’s CVRs will not be included for determining the number of outstanding
CVRs held by other Holders and the Aggregate CVR Payment Amount shall be
distributed to the Holders based on the number of the CVRs then outstanding.
 
7.5        Governing Law. This Agreement, the CVRs and all claims and causes of
action based upon, arising out of or in connection herewith shall be governed
by, and construed in accordance with, the Laws of the State of Delaware, without
regard to Laws that may be applicable under conflicts of laws principles
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the Laws of any jurisdiction other than the State of
Delaware.
 
Each of the parties hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Court of Chancery of the
State of Delaware or, if such court does not have jurisdiction, any Delaware
state court, or federal court of the United States of America, sitting in
Delaware, and any appellate court from any thereof, in any Legal Proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby or for recognition or enforcement of any judgment relating thereto, and
each of the parties hereby irrevocably and unconditionally (i) agrees not to
commence any such Legal Proceeding except in such courts, (ii) agrees that any
claim in respect of any such Legal Proceeding may be heard and determined in
such court, (iii) waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any such Legal Proceeding in any such court, and (iv) waives, to the fullest
extent permitted by Law, the defense of an inconvenient forum to the maintenance
of such Legal Proceeding in any such court. Each of the parties agrees that a
final judgment in any such Legal Proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 7.1. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by Law.
 
18

--------------------------------------------------------------------------------

7.6         Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
terms, conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law and in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.
 
7.7         Counterparts and Signature. This Agreement may be signed in any
number of counterparts, including by electronic transmission, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
 
7.8        Termination. This Agreement will expire and be of no force or effect,
the parties hereto will have no liability hereunder (other than with respect to
monies due and owing by Parent to Rights Agent or any other rights of the Rights
Agent which expressly survive the termination of this Agreement), and no
additional payments will be required to be made, upon the later of (i) the
conclusion of the CVR Term and (ii) the payment of the full amount of all CVR
Payments to the Rights Agent and the payment of the full amount of all CVR
Payment Amounts to the Holders by the mailing by the Rights Agent of each
applicable CVR Payment Amount to each Holder at the address reflected in the CVR
Register.
 
7.9          Funds. All funds received by the Rights Agent under this Agreement
that are to be distributed or applied by the Rights Agent in the performance of
services hereunder (the “Funds”) shall be held by the Rights Agent as agent for
the Parent and deposited in one or more bank accounts to be maintained by the
Rights Agent in its name as agent for the Parent. Until paid pursuant to the
terms of this Agreement, the Rights Agent will hold the Funds through such
accounts in: deposit accounts of commercial banks with Tier 1 capital exceeding
$1 billion or with an average rating above investment grade by S&P (LT Local
Issuer Credit Rating), Moody’s (Long Term Rating) and Fitch Ratings, Inc. (LT
Issuer Default Rating) (each as reported by Bloomberg Finance L.P.). The Rights
Agent shall have no responsibility or liability for any diminution of the Funds
that may result from any deposit made by the Rights Agent in accordance with
this paragraph, including any losses resulting from a default by any bank,
financial institution or other Third Party. The Rights Agent may from time to
time receive interest, dividends or other earnings in connection with such
deposits. The Rights Agent shall not be obligated to pay such interest,
dividends or earnings to the Parent, any Holder or any other party.
 
7.10      Entire Agreement. This Agreement and the Merger Agreement (including
the schedules, annexes and exhibits thereto, the documents and instruments
referred to therein and the documents delivered pursuant thereto) constitute the
entire agreement of the parties and supersede all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and, except as otherwise expressly provided
herein or therein, are not intended to confer upon any other Person any rights
or remedies hereunder or thereunder. If and to the extent that any provision of
this Agreement is inconsistent or conflicts with the Merger Agreement, this
Agreement will govern and control.
 
19

--------------------------------------------------------------------------------

7.11       Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES SUCH WAIVERS
VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.11.
 
[Remainder of page intentionally left blank]
 
20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its duly authorized officers as of the day and year first above
written.
 

 
REXAHN PHARMACEUTICALS, INC.
       
By:
/s/ Douglas J. Swirsky
 
Name:  Douglas J. Swirsky
 
Title:  President and Chief Executive Officer
       
OLDE MONMOUTH STOCK TRANSFER CO., INC.
       
By:
/s/ Matthew Troster
 
Name:  Matthew Troster
 
Title:  President




 
SHAREHOLDER REPRESENTATIVE SERVICES LLC, solely in its capacity as the CVR
Representative
       
By:
/s/ Kip Wallen
 
Name:  Kip Wallen
 
Title:  Director



[Signature Page to Contingent Value Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE A
 
PARENT IP
 


A-1

--------------------------------------------------------------------------------